                          UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

In Re:                                             Case No. 20-50569-AMK

      MIA SIMMONS,                                 Chapter 7

                                                   Judge Alan M. Koschik
                  Debtor.

                MOTION TO COMPEL APPEARANCE OF RONNIE HOLMAN
                           AT A RULE 2004 EXAMINATION


         Now comes Julie K. Zurn, the Trustee herein, who moves the Court for an Order

directing Ronnie Holman to appear before Trustee for examination under Rule 2004 at Brouse

McDowell, 600 Superior Avenue East, Suite 1600, Cleveland, OH 44114 on November 20, 2020

at 11:00 a.m. and to produce to her the following documents on or prior to November 16, 2020:

                Documents from March 11, 2018 to the present showing

                    o dates and amounts of money received by Mr. Holman from the Debtor,

                    o debts owed jointly by Mr. Holman and the Debtor;

                    o payments on debts owed jointly by Mr. Holman and the Debtor;

                    o payments by the Debtor on debts owed by Mr. Holman;

                    o assets owned jointly by Mr. Holman and the Debtor, including without

                       limitation, statements for any bank, depository, investment, or other

                       financial accounts, deeds to real estate, purchase agreements, and vehicle

                       titles.

         This motion is coupled with a formal request that Debtor timely produce all documents

and information requested herein so that the Trustee has an opportunity to review the documents




20-50569-amk        Doc 82       FILED 11/05/20   ENTERED 11/05/20 10:25:48         Page 1 of 6
and information in advance of the 2004 examination. A copy of the subpoena directing Mr.

Holman to appear for examination and produce these documents is attached hereto as Exhibit A.

       In light of the ongoing public health emergency, the Trustee can make accommodations

to conduct the 2004 examination of Ronnie Holman by video conference. Therefore, the Trustee

requests that the Court further direct Mr. Holman to advise the Trustee by telephone call or email

on or before November 16, 2020, if he would prefer such an accommodation so that

arrangements for such a video conference can be made.

       WHEREFORE, Trustee requests the Court enter an order directing Ronnie Holman to

appear and be examined by Trustee on November 20, 2020 at 11:00 a.m. Trustee further requests

that the Court direct Ronnie Holman produce to her, on or before November 16, 2020, the

documentation set forth above.



                                                             Respectfully submitted,

                                                             /s/ Julie K. Zurn
                                                             Julie K. Zurn (#0066391)
                                                             Chapter 7 Trustee
                                                             388 S. Main Street, Suite 500
                                                             Akron, OH 44311
                                                             Tel (330) 535-5711
                                                             jzurn@brouse.com




20-50569-amk      Doc 82     FILED 11/05/20      ENTERED 11/05/20 10:25:48             Page 2 of 6
                                 CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing was electronically transmitted on or about
November 5, 2020 via this Court’s CM/ECF system to the following who are listed on the
Court’s Electronic Mail Notice List:

U.S. Trustee
Wilhelmina Huff, Counsel for Debtor(s)

and to the following via regular U.S. mail on November 5, 2020:

MIA SIMMONS, Debtor
1268 CANYON VIEW RD.
NORTHFIELD, OH 44067



Ronnie Holman
1214 E. 83rd St.
Cleveland, OH 44103
(via regular mail and certified mail)




                                                  /s/ Julie K. Zurn
                                                  Julie K. Zurn (#0066391)
                                                  Chapter 7 Trustee




20-50569-amk      Doc 82     FILED 11/05/20    ENTERED 11/05/20 10:25:48     Page 3 of 6
                                                                    EXHIBIT A
B2540 (Form 2540 – Subpoena for Rule 2004 Examination) (12/15)

                                     UNITED STATES BANKRUPTCY COURT
              Northern
 _______________________________________                  Ohio
                                         District of ___________________________________________

        MIA SIMMONS
In re __________________________________________                                                 20-50569
                                                                                     Case No. _____________________
                                    Debtor
                                                                                                7
                                                                                     Chapter ______________


                                             SUBPOENA FOR RULE 2004 EXAMINATION

To:     Ronnie Holman
      ________________________________________________________________________________________
                                                        (Name of person to whom the subpoena is directed)


X Testimony: YOU ARE COMMANDED to appear at the time, date, and place set forth below to testify at an examination
under Rule 2004, Federal Rules of Bankruptcy Procedure. A copy of the court order authorizing the examination is attached.
PLACE In person:                                                                                            DATE AND TIME
      Brouse McDowell                                                                                           November 20, 2020 at 11:00 a.m.
      600 Superior Avenue East
      Cleveland, OH 44114
                                       Arrangements can be made to conduct the examination by video conference by contacting the
                                       attorney listed below on or before November 16, 2020.
                                                    Stenographic or similar means
The examination will be recorded by this method: ___________________________________________________________

X Production: You, or your representatives, must also bring with you to the examination the following documents,
electronically stored information, or objects, and must permit inspection, copying, testing, or sampling of the material:
      •       Documents from March 11, 2018 to the present showing the following:
       dates and amounts of money received by Mr. Holman from the Debtor; debts owed jointly by Mr. Holman and the Debtor; payments on debts owed jointly by Mr.
       Holman and the Debtor; payments by the Debtor on debts owed by Mr. Holman; assets owned jointly by Mr. Holman and the Debtor, including without limitation,
       statements for any bank, depository, investment, or other financial accounts, deeds to real estate, purchase agreements, and vehicle titles.


        The following provisions of Fed. R. Civ. P. 45, made applicable in bankruptcy cases by Fed. R. Bankr. P. 9016, are
attached – Rule 45(c), relating to the place of compliance; Rule 45(d), relating to your protection as a person subject to a
subpoena; and Rule 45(e) and 45(g), relating to your duty to respond to this subpoena and the potential consequences of not
doing so.

        November 5. 2020
Date: _____________
                                   CLERK OF COURT

                                                                                   OR
                                   ________________________                                ________________________
                                   Signature of Clerk or Deputy Clerk                          Attorney’s signature


The name, address, email address, and telephone number of the attorney representing (name of party)
____________________________
 Julie K. Zurn, Trustee            , who issues or requests this subpoena, are:

      Julie K. Zurn, Brouse McDowell, 388 South Main Street, Suite 500, Akron, OH 44311; jzurn@brouse.com; (330)535-5711


                                 Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things, or the
inspection of premises before trial, a notice and a copy of this subpoena must be served on each party before it is served on
the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).


             20-50569-amk              Doc 82         FILED 11/05/20               ENTERED 11/05/20 10:25:48                          Page 4 of 6
B2540 (Form 2540 – Subpoena for Rule 2004 Examination) (Page 2)



                                                             PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

I received this subpoena for (name of individual and title, if any): ______________________________________________
on (date) __________ .

   I served the subpoena by delivering a copy to the named person as follows: ____________________________________
___________________________________________________________________________________________________
__________________________________ on (date) ___________________ ; or

   I returned the subpoena unexecuted because: ____________________________________________________________
___________________________________________________________________________________________________

Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also tendered to the
witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of $ _______________________ .

 My fees are $ _________ for travel and $_________ for services, for a total of $_________ .


          I declare under penalty of perjury that this information is true and correct.

Date: _______________
                                                                     ________________________________________________
                                                                                            Server’s signature

                                                                     ________________________________________________
                                                                                          Printed name and title


                                                                     ________________________________________________
                                                                                            Server’s address


Additional information concerning attempted service, etc.:




           20-50569-amk              Doc 82         FILED 11/05/20   ENTERED 11/05/20 10:25:48               Page 5 of 6
B2540 (Form 2540 – Subpoena for Rule 2004 Examination) (Page 3)


                            Federal Rule of Civil Procedure 45(c), (d), (e), and (g) (Effective 12/1/13)
                        (made applicable in bankruptcy cases by Rule 9016, Federal Rules of Bankruptcy Procedure)

(c) Place of compliance.                                                                     (ii) disclosing an unretained expert's opinion or information that does
                                                                                       not describe specific occurrences in dispute and results from the expert's
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                    study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                          (C) Specifying Conditions as an Alternative. In the circumstances
    (A) within 100 miles of where the person resides, is employed, or                  described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                             modifying a subpoena, order appearance or production under specified
    (B) within the state where the person resides, is employed, or regularly           conditions if the serving party:
transacts business in person, if the person                                                   (i) shows a substantial need for the testimony or material that cannot
      (i) is a party or a party’s officer; or                                          be otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial                     (ii) ensures that the subpoenaed person will be reasonably
expense.                                                                               compensated.

  (2) For Other Discovery. A subpoena may command:                                     (e) Duties in Responding to a Subpoena.
    (A) production of documents, or electronically stored information, or
things at a place within 100 miles of where the person resides, is employed,             (1) Producing Documents or Electronically Stored Information. These
or regularly transacts business in person; and                                         procedures apply to producing documents or electronically stored
    (B) inspection of premises, at the premises to be inspected.                       information:
                                                                                           (A) Documents. A person responding to a subpoena to produce
(d) Protecting a Person Subject to a Subpoena; Enforcement.
                                                                                       documents must produce them as they are kept in the ordinary course of
                                                                                       business or must organize and label them to correspond to the categories in
      (1) Avoiding Undue Burden or Expense; Sanctions. A party or
                                                                                       the demand.
attorney responsible for issuing and serving a subpoena must take
                                                                                           (B) Form for Producing Electronically Stored Information Not
reasonable steps to avoid imposing undue burden or expense on a person
                                                                                       Specified. If a subpoena does not specify a form for producing
subject to the subpoena. The court for the district where compliance is
                                                                                       electronically stored information, the person responding must produce it in
required must enforce this duty and impose an appropriate sanction —
                                                                                       a form or forms in which it is ordinarily maintained or in a reasonably
which may include lost earnings and reasonable attorney's fees — on a
                                                                                       usable form or forms.
party or attorney who fails to comply.
                                                                                           (C) Electronically Stored Information Produced in Only One Form. The
                                                                                       person responding need not produce the same electronically stored
  (2) Command to Produce Materials or Permit Inspection.
                                                                                       information in more than one form.
    (A) Appearance Not Required. A person commanded to produce
                                                                                           (D) Inaccessible Electronically Stored Information. The person
documents, electronically stored information, or tangible things, or to
                                                                                       responding need not provide discovery of electronically stored information
permit the inspection of premises, need not appear in person at the place of
                                                                                       from sources that the person identifies as not reasonably accessible because
production or inspection unless also commanded to appear for a deposition,
                                                                                       of undue burden or cost. On motion to compel discovery or for a protective
hearing, or trial.
                                                                                       order, the person responding must show that the information is not
    (B) Objections. A person commanded to produce documents or tangible
                                                                                       reasonably accessible because of undue burden or cost. If that showing is
things or to permit inspection may serve on the party or attorney designated
                                                                                       made, the court may nonetheless order discovery from such sources if the
in the subpoena a written objection to inspecting, copying, testing or
                                                                                       requesting party shows good cause, considering the limitations of Rule
sampling any or all of the materials or to inspecting the premises — or to
                                                                                       26(b)(2)(C). The court may specify conditions for the discovery.
producing electronically stored information in the form or forms requested.
The objection must be served before the earlier of the time specified for
                                                                                          (2) Claiming Privilege or Protection.
compliance or 14 days after the subpoena is served. If an objection is made,
                                                                                            (A) Information Withheld. A person withholding subpoenaed
the following rules apply:
                                                                                       information under a claim that it is privileged or subject to protection as
      (i) At any time, on notice to the commanded person, the serving party
                                                                                       trial-preparation material must:
may move the court for the district where compliance is required for an
                                                                                              (i) expressly make the claim; and
order compelling production or inspection.
                                                                                              (ii) describe the nature of the withheld documents, communications,
      (ii) These acts may be required only as directed in the order, and the
                                                                                       or tangible things in a manner that, without revealing information itself
order must protect a person who is neither a party nor a party's officer from
                                                                                       privileged or protected, will enable the parties to assess the claim.
significant expense resulting from compliance.
                                                                                            (B) Information Produced. If information produced in response to a
                                                                                       subpoena is subject to a claim of privilege or of protection as trial-
  (3) Quashing or Modifying a Subpoena.
                                                                                       preparation material, the person making the claim may notify any party that
    (A) When Required. On timely motion, the court for the district where
                                                                                       received the information of the claim and the basis for it. After being
compliance is required must quash or modify a subpoena that:
                                                                                       notified, a party must promptly return, sequester, or destroy the specified
      (i) fails to allow a reasonable time to comply;
                                                                                       information and any copies it has; must not use or disclose the information
      (ii) requires a person to comply beyond the geographical limits
                                                                                       until the claim is resolved; must take reasonable steps to retrieve the
specified in Rule 45(c);
                                                                                       information if the party disclosed it before being notified; and may
      (iii) requires disclosure of privileged or other protected matter, if no
                                                                                       promptly present the information under seal to the court for the district
exception or waiver applies; or
                                                                                       where compliance is required for a determination of the claim. The person
      (iv) subjects a person to undue burden.
                                                                                       who produced the information must preserve the information until the claim
    (B) When Permitted. To protect a person subject to or affected by a
                                                                                       is resolved.
subpoena, the court for the district where compliance is required may, on
                                                                                       …
motion, quash or modify the subpoena if it requires:
                                                                                       (g) Contempt. The court for the district where compliance is required – and
      (i) disclosing a trade secret or other confidential research,
                                                                                       also, after a motion is transferred, the issuing court – may hold in contempt
development, or commercial information; or
                                                                                       a person who, having been served, fails without adequate excuse to obey
                                                                                       the subpoena or an order related to it.


                                          For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013)




            20-50569-amk                 Doc 82          FILED 11/05/20            ENTERED 11/05/20 10:25:48                          Page 6 of 6
